Citation Nr: 0509851	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from April 1958 to 
October 1961.  He also had Pennsylvania National Guard Duty 
from March 1956 to April 1958, and was a member of the United 
States Marine Corps Reserve from October 1961 to March 1962.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The veteran indicated in his substantive appeal that he 
wanted a central office hearing.  Although he was notified of 
the date, time, and location of the hearing, he failed to 
appear.  Hence, the Board deems the request for a hearing to 
have been withdrawn.  38 C.F.R. § 20.702(d) (2004).

The case was remanded in August 2002, May 2003, and July 2004 
for further development.  Appropriate development has been 
accomplished and the matter has been returned to the Board.


FINDING OF FACT

Hearing loss is suggested on physical examination conducted 
in 1958, after a period of reserve duty.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.326, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

In this case, as service connection for bilateral hearing 
loss is granted, there is no reasonable possibility that 
additional development will further these claims on appeal.  
No other claims are adjudicated here, and hence no VCAA 
analysis is necessary prior to this adjudication.  

Service Connection Claim 

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Certain diseases, including sensorineural hearing loss, may 
be subject to service connection based on presumed service 
incurrence if manifested to a compensable degree within one 
year subsequent to separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002);  38 C.F.R. §§ 3.307, 3.309 
(2004).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  As shown upon VA audiometric examination in 
December 2003, detailed below, the veteran meets these 
criteria for bilateral hearing impairment.  38 C.F.R. 
§ 3.385.  

The veteran contends, in essence, that he developed hearing 
loss in service which has resulted in his current hearing 
impairment.  In an April 2002 statement and a May 2002 Form 
9, he explained that he suffered rupture of both his tympanic 
membranes while serving in the Pennsylvania National Guard, 
and that he lost most of his hearing at that time.  He 
elaborated that while his hearing gradually returned 
following the injury, it had since grown worse over the 
years.  He added that he received treatment for those 
ruptures in service at Valley Forge Hospital.  He contended 
that he did not seek treatment for hearing loss over the 
years post service because he had learned to live with the 
impairment.  Further, he reported that the inservice injuries 
resulted in scarring of his tympanic membranes, with this 
scarring noted by an examining physician, Dr. Roscoe.  

In an October 2001 submitted statement, the veteran provided 
further details of alleged inservice hearing loss.  He 
reported that he was in the Pennsylvania National Guard 
during 1956 to 1958, and that during a two-week training at 
Fort Indiantown Gap his eardrums ruptured due to artillery 
firing.  He added that he was firing a 57 mm at a tank or 
bunker while on maneuvers, and was not issued ear protection.  
He reported that he was treated for his ruptured eardrums at 
Valley Forge Hospital.  As discussed above, VA has attempted, 
unsuccessfully, to obtain any record of that alleged 
treatment at Valley Forge Hospital.  

The veteran's service medical records indicate that on 
"enlistment" examination of April 1958 the appellant 
reported that he injured his eardrums at summer camp, Fort 
Indiantown Gap, Pennsylvania firing on range.  His 
examination revealed hearing within normal limits on 
whispered voice test showing 15/15, bilaterally.  On the 
audiometric testing (with assumed ASA units, here converted 
to ISO (ANSI) units), pure tone thresholds, in decibels, in 
pertinent part, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
--
15
LEFT
25
25
25
--
20

On separation examination of October 1961, the appellant 
hearing was evaluated as normal with whispered voice test 
showing 15/15, bilaterally.  No audiometric testing was 
undertaken.

The earliest post-service record of hearing loss contained 
within the claims folder is a record of private audiological 
evaluation in November 2001, conducted by the private clinic 
of Gregory J. Roscoe, M.D.  Upon that audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
95
105
LEFT
30
40
55
90
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The examiner noted the veteran's reported history of rupture 
of the tympanic membranes in Valley Forge in 1956 due to 
trauma, with inability to hear at that time.  The veteran had 
sought treatment because of hearing loss for a few years.  
The examiner assessed moderate to severe high-frequency 
sensorineural hearing loss bilaterally with a good word 
discrimination score.  

A VA hearing loss examination was conducted in December 2003 
with the claims folder reviewed.  The veteran reported having 
difficulty hearing in most situations and using hearing aids.  
He reported a history of bilateral tympanic membrane 
perforation on active duty, as well as noise exposure 
including small arms fire, rifles, artillery, and explosions 
while serving in the Marines.  He denied significant 
occupational or social noise exposure.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
90
105
LEFT
55
70
85
105
100

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 56 percent in the left ear.  
Tympanometry showed normal middle ear pressure bilaterally, 
with compliance fluctuations suggesting tympanic membrane 
scarring bilaterally.  The examiner assessed, in the right 
ear, mild to profound sensorineural hearing loss from 250 to 
8000 hertz, and in the left ear, moderate to profound 
sensorineural hearing loss from 250 to 8000 hertz.  The 
examiner noted that word recognition was poor bilaterally.  
The examiner opined, based on the absence of hearing loss 
upon service separation examination and the absence of a 
claim or treatment related to hearing loss for many years 
post service, that it was less likely than not that current 
hearing loss was due to military service.  

In a January 2005 addendum opinion, the audiologist who 
conducted the December 2003 VA examination noted that 
tympanometry did show healed tympanic membrane perforations.  
However, the audiologist commented, in effect, that the 
hearing loss as addressed was sensorineural hearing loss, 
which was a loss due to impairment in the inner ear or higher 
in the auditory system, not that affected by healed 
perforations of the ear drum.  The audiologist explained that 
a conductive component, not a sensorineural component, to 
hearing loss would be associated with damage to the tympanic 
membranes, and the veteran did not have a conductive 
component to his hearing loss.  The examiner therefore 
concluded that it was more likely than not that past tympanic 
membrane perforations did not contribute to the veteran's 
current hearing loss.  

The Board has carefully considered the medical record both in 
service and post service, and has reviewed this in light of 
the veteran's own statements regarding his injury to the 
tympanic membranes in service, and gradual onset of hearing 
loss over the years following initial recovery.  This history 
of hearing recovery followed by gradual onset of hearing loss 
years post service is entirely consistent with the findings 
of both Dr. Roscoe in November 2001 and the VA audiologist 
who examined the veteran and tested his hearing in December 
2003.  

The opinions of the VA examiner, that the veteran's current 
bilateral sensorineural hearing loss did not develop until 
years post service and was not causally related to service, 
is based on the presumption that hearing loss was not shown 
in service.  For whatever reason, hearing loss in both ears, 
as suggested by audiometric testing results in service in 
April 1958, was overlooked by the VA examiner.  (The 
inservice readings do not suggest hearing loss until 
appropriately converted, because of the pre-October 1967 date 
of the inservice audiometric testing, from ASA to ISO units.  
While the April 1958 examination was for enlistment, it was 
for enlistment in the Pennsylvania National Guard, with no 
time interval following his prior period of active service.  
Thus, the examination suggested hearing loss in active 
service.)  Because that VA examiner's opinion is based on an 
inaccurate factual basis, it cannot be used to support a 
denial of the veteran's claim.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993)

The veteran's statements regarding tympanic membrane injury 
during his first period of service, and the VA examiner's 
statements regarding conductive, and not sensorineural, 
hearing loss associated with ruptured tympanic membranes, 
points to the possibility that the hearing loss shown on the 
April 1958 examination was conductive and not sensorineural 
hearing loss.  However, that would require the Board 
resorting to medical conjecture.  But the Board cannot make 
its own independent medical determination, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical conclusion over another.  Evans v. 
West, 12 Vet. App. 22 (1998); Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  The safer, more permissible course, including 
in light of the veteran's reports of noise exposure in 
service, is to conclude that the hearing loss shown on the 
April 1958 examination was either sensorineural hearing loss, 
or mixed loss, reflective of both conductive, due to not-yet-
completely-healed tympanic membranes, and sensorineural 
hearing loss.  In any event, resolving reasonable doubt in 
the appellant's favor, there is a basis to grant service 
connection.

The whispered voice testing conducted in April 1958 and upon 
service separation examination in October 1961 is inherently 
less reliable than audiometric testing conducted in April 
1958.  Thus, the Board must rely on the April 1958 
audiometric testing suggest hearing loss at 500 decibels in 
each ear.

Accordingly, in light of the apparent findings of hearing 
loss bilaterally in service and a narrative of noise exposure 
in service with resulting tympanic injury consistent with 
findings of tympanic injury residual scarring upon recent VA 
and private examinations, the Board concludes that the 
evidence is in equipoise and with resolution of reasonable 
doubt in the appellant's favor, a basis for granting service 
connection exists. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


